Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-18 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
”wherein one of the plurality of second electrodes has a position which is shifted by half a total length of the first period in the first direction and half a total length of the second period in the second direction with respect to a position of a corresponding one of the plurality of first electrodes”
“and each of the plurality of second cell terminals has a position that is shifted by half a total length of the first period in the first direction and half a total length of the second period in the second direction, with respect to a position of a corresponding one of the plurality of first cell terminals” 

b.	The limitations in claim 10:  
”exposed to atmosphere on the first surface which is opposite to the second surface” 

c.	The limitations in claim 16:  
”arranging the plurality of second electrodes at positions that are shifted with respect to positions of corresponding ones of the plurality of first electrodes by half a total length of the first period in the first direction and half a total length of the second period in the second direction”
”wherein the step of forming the plurality of second cell terminals comprises arranging the plurality of second cell terminals at positions that are shifted with respect to positions of corresponding ones of the plurality of first cell terminals by half the total length of the first period in the first direction and half the total length of the second period in the second direction”

when considered along with the rest of the device and method distinguishes over the prior art of record as there is no prior device and method or a reasonably obvious variant thereof.  Notable differences include that this device and method includes: 
a.  wherein one of some specific plurality of second electrodes has a position which is shifted by half a total length of a specific first period in a specific first direction and half a total length of a specific second period in a specific second direction with respect to a position of a corresponding one of some specific plurality of first electrodes and each of some specific plurality of second cell terminals has a position that is shifted by half a total length of the first period in the first direction and half a total length of the second period in the second direction, with respect to a position of a corresponding one of some specific plurality of first cell terminals.
b.  a first silicon oxide film, exposed to atmosphere on the first surface which is opposite to the second surface.
c.  mirrored limitations from a above.  

As to claim 1, (as well as mirrored claim 16 as well) the office notes that the prior art of record does not show the limitations “wherein one of the plurality of second electrodes has a position which is shifted by half a total length of the first period in the first direction and half a total length of the second period in the second direction with respect to a position of a corresponding one of the plurality of first electrodes” and “and each of the plurality of second cell terminals has a position that is shifted by half a total length of the first period in the first direction and half a total length of the second period in the second direction, with respect to a position of a corresponding one of the plurality of first cell terminals” (as well as the mirror of such in claim 16) in the context of the overall claim.  The office notes that some of the closest art of record is the art cited by the foreign office as well as art like US 2016/0293334 

As to claim 10, the office notes that the prior art of record does not show the limitation “a first silicon oxide film, exposed to atmosphere on the first surface which is opposite to the second surface” in the context of the overall claim.  The office notes that some of the closest art of record is likely art such as (all US) 2002/0030243, 2004/0084709, 2007/0080382, 2008/0073685, 2016/0204190, 2018/0247997, 6770974.  However there is no art available to the office that would suggest that the layouts as claimed along with the rest of the subject matter of the claim.  Further, any of the art which is concerned with the bulk of the claim is in general not amenable to modification with the layouts and the layout references either don’t have enough detail or parts and are also not amenable to further modification in order to address all limitations.  Thus the office finds the claims to not be anticipated, and further finds the claims to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

The limitations in claim 1, 10 and 16 are sufficient to distinguish claims 2-9, 11-15 and 17-18 which depend from claims 1, 10 and 16 over the art of record.  



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/GRANT S WITHERS/Primary Examiner, Art Unit 2891